Citation Nr: 1044099	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-15 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled for a hearing at 
the RO in November 2009, but he failed to appear for the hearing, 
did not show good cause for his failure to do so, and did not 
otherwise file a timely motion for a new hearing date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim of 
entitlement to service connection for asthma.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order for VA to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In a February 2009 letter, the Veteran was notified of his right 
to elect the traditional appellate process or to elect a Decision 
Review Officer (DRO) review.  See 38 U.S.C.A. §§ 5109A, 7105(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.2600 (2010).  The Veteran 
elected a DRO review in a VA Form 215C/Election Statement 
received by the RO in March 2009.  However, the April 2009 
statement of the case (SOC) reflects that his case was reviewed 
by a Rating Veterans Service Representative (RVSR), which in no 
way indicates that a DRO, or in the alternative, a Veterans 
Service Center Manager reviewed the record.  The Board notes that 
the Veteran specifically, and timely, requested a DRO review of 
the claim on appeal prior to a Board review and that this review 
was not accomplished, thus the Veteran is entitled to such.  See 
38 C.F.R. § 3.2600.
 
Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

1.  The Veteran's claim should be reviewed by 
a Decision Review Officer or Veterans Service 
Center Manager, consistent with the 
provisions of 38 C.F.R. § 3.2600 (2010).

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran should be 
provided with a supplemental statement of the 
case (SSOC) and afforded the appropriate time 
period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

